Mr. Justice Scholpield delivered the opinion of the court. Abstract of tlie Decision. 1. Railroads, § 348*—evidence in action for obstructing stream. In an action against a railway company for the flooding of a mine as the result of the piling and bents of a bridge being placed so closely together in a stream as to permit an ice gorge to form, the defendant cannot show a conversation had with the manager of the mine previous to the overflow, with regard to the absence of levees across the end of the mine strip to protect it from the water. 2. Railroads, § 333a*—when landowner bound to anticipate overflow of stream from obstruction. A mining company is not obliged to anticipate the flooding of a mine from the negligence of a railway company in placing the piling and bents of a bridge so closely together as to cause an ice gorge to form in a stream. 3. Railroads, § 333a*—when landowner must minimize damages from overflow of stream. After the overflow of a stream as the result of the negligence of a railway company in placing the piling and bents of a bridge so closely together as to permit an ice gorge to form in a stream, it is the duty of a mine owner to make his loss as light as possible from the overflow flooding his mine. 4. Railroads, § 348*—when witness qualified to give opinion as to obstruction of stream. A witness held qualified as an expert to testify as to the sufficiency of a railway bridge to care for ice and water when the ice was going out from a stream. 5. Appeal and error, § 550*—when appellant limited to objections made in trial court. Where the testimony of a witness was admitted over an objection that he had not qualified as an expert, the fact that his testimony was objectionable on other grounds will not be considered on appeal. 6. Appeal and error, § 1618*—when error cured by subsequent admission of evidence without objection. Where the opinion of a witness was admitted over an objection that he had not qualified as an expert, any error therein becomes harmless when the witness afterwards is permitted, without objection or a motion to strike out his answer, to give substantially the same testimony in answer to a hypothetical question. 7. Appeal and error, § 1100*—questions raised in reply brief. The question whether a verdict is excessive will not be considered on appeal when raised for the first time in the appellant’s reply brief.